Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 6 April 2021.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "operational" in each of the independent claims 1, 13, 14, 26, 27 is a relative term which renders the claim indefinite.  The term "operational" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear when a destination may be construed as “operational.” The Specification discloses, with regard to operational, a cut-over. The cut-over however is disclosed as occurring after pre-warming the cache (see FIG 3: 350). Operational may be taken as any 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2-4,8,10-17,21,23-26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naineni (US PG PUB No. 20090222453)
 	As per claim [1,13,14] a method for cache pre-warming, comprising:
creating a list of files (see[0026]: “file system group”) likely to be accessed by a destination filesystem of a destination that is already operational based on at least one access pattern of a source filesystem (see [0026]), the destination filesystem having a cache (see FIG 3: 28) , wherein the list indicates a first plurality of files (see [0033]); and
copying a second plurality of files from the source filesystem to the destination filesystem (see [0032]: “file 1”), wherein the second plurality of 
As per claim [2,15] the method of claim 1, 
wherein the at least one access pattern is determined based on at least one of: an access log of the source filesystem, and a plurality of timestamp attributes of the source filesystem (see e,g., [0008]: “. More particularly, an  observer process collects user accesses and feeds them to a correlator. The correlator evaluates the file references and calculates “semantic distances” among various files based on the reference sequence of an individual process. These semantic differences drive a clustering algorithm that assigns each file to one or more projects.”).
[Naineni subsequently discloses prefetching based on project (see [0028]).]
	As per claim [3,16] the method of claim 1, 
wherein the list of the first plurality of files is created in parallel with the copying of the second plurality of files (see [0008]).
[The file system group information is transmitted to the destination filesystem prior to pre-fetching the remainder of the files, where the observer process is taken as operating concurrent to the filesystem operations.] 
As per claim [4,17] the method of claim 1, 
wherein the list of files is created in parallel to the copying of the plurality of files from the source filesystem to the destination filesystem (see [0008]).

As per claim [8,21] the method of claim 6, 
wherein the access data related to the source filesystem includes a plurality of timestamp attributes, wherein the second plurality of files is copied such that the plurality of timestamp attributes is preserved (see [0034])
As per claim [10,23] the method of claim 1
 wherein the cache is configured to utilize a least recently used eviction policy, further comprising: causing at least one file of the list of files to be marked as recently accessed (see [0034])
As per claim [11,24] the method of claim 1, further comprising:
determining, based on the at least one access pattern, at least one of the first plurality of files having an access frequency above a threshold, wherein the destination filesystem is configured not to evict the determined at least one of the first plurality of files (see [0034])
As per claim [12,25] the method of claim 1, 
wherein the at least one access pattern is determined based on data stored in a system that is external to the source filesystem (see e.g., [0010])
As per claim 26, a method for filesystem migration, comprising:
creating a list of files (see[0026]: “file system group”)  likely to be accessed by a destination filesystem of a destination that is already operational (see FIG 1A: 4A), the destination filesystem having a cache (see FIG 3: 28), wherein 
[The second plurality of files is taken as the files in the file system (e.g., the combination of a first file system group and a second file system group).] 
copying the second plurality of files from the source filesystem to the destination filesystem, wherein the copying is performed according to a copy order such that the first plurality of files is copied before the third plurality of files (see [0034]).
[The copy order is taken as file access request, where if a first accessed file system group is copied before a second accessed file system group.] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 5-7,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Naineni (US PG PUB No. 20090222453) in view of Mashtizadeh (US PG PUB No. 20110066597).
	As per claim [5, 18] the method of claim 1, further comprising:
However, Naineni does not expressly disclose but in the same field of endeavor Mashtizadeh discloses 
disabling writes to the source filesystem (see Mashtizadeh FIG 3: 328); 
[The writes are disabled to the source filesystem by pausing execution.] 
performing a cutover from the source filesystem to the destination filesystem (see Mashtizadeh FIG 3: 332,336); and 
redirecting client devices attempting to access data from the source filesystem to the destination filesystem when the cutover has been performed (see Mashtizadeh FIG 3: 340).
It would have been obvious to modify Naineni to further implement a filesystem migration as taught by Mashtizadeh.
The suggestion/motivation for doing so would have bene for the benefit of a live migration (see Mashtizadeh [0021]).
Therefore it would have been obvious to modify Naineni to further implement a live migration as taught by Mashtizadeh for the benefit of non-disruptive filesystem migrations. 
As per claim [6,19] the method of claim 1, 
wherein the second plurality of files further includes a third plurality of files that is not included in the list of the first plurality of files, wherein the copying 
It would have been obvious to modify Naineni to further implement a filesystem migration as taught by Mashtizadeh.
The suggestion/motivation for doing so would have bene for the benefit of a live migration (see Mashtizadeh [0021]).
Therefore it would have been obvious to modify Naineni to further implement a live migration as taught by Mashtizadeh for the benefit of non-disruptive filesystem migrations.
As per claim [7,20] the method of claim 1,
copying of the second plurality of files from the source filesystem to the destination filesystem is performed in reverse order with respect to a determined likelihood of their being accessed (see Mashtizadeh FIG 3: 324)
It would have been obvious to modify Naineni to further implement a filesystem migration as taught by Mashtizadeh.
The suggestion/motivation for doing so would have bene for the benefit of a live migration (see Mashtizadeh [0021]).
Therefore it would have been obvious to modify Naineni to further implement a live migration as taught by Mashtizadeh for the benefit of non-disruptive filesystem migrations.
 Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Naineni (US PG PUB No. 20090222453) in view of Michael (US PG PUB No. 20160170978).
As per claim 22, Naineni discloses the system of claim 21.
However, Naineni does not expressly disclose but in the same field of endeavor Michael discloses 
dynamically throttling a speed of the copying of the second plurality of files based on a speed of a cloud upload process to the cloud filesystem (see Michael FIG 2: 215 and [0035]).
 It would have been obvious to modify Naineni to further adjust the speed of the migration as suggested by Michael.
The suggestion/motivation for doing so would have been for the benefit of minimizing impact (see Michael [0014])
Therefore it would have been obvious to modify Naineni to further throttle as taught by Micahel for the benefit of reducing impact to arrive at the invention as specified in the claims.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Naineni (US PG PUB No. 20090222453) in view of Michael (US PG PUB No. 20160170978).
	As per claim 27, a method for filesystem migration, comprising: 
copying a plurality of files (see [0026]: “file system group”) from a source filesystem to a destination filesystem of a destination that is operational (see FIG 1A: 4A), the destination filesystem including a cache (see FIG 3: 28), the 
[The timestamp attribute is preserved to the extent the access time is maintained at the destination filesystem.] 
However, Naineni does not expressly disclose but in the same field of endeavor Michael discloses 
dynamically adjusting a speed of the copying of the plurality of files based on a utilization of the cache (see Michael [0025]: “For  instance during early stages of the migration, the target node  cache is likely empty, therefore the optimal rate of migration  is a slow rate. However towards the end of the migration, the  cache is likely warmed up and therefore the optimal rate for  the later stages should be set to a much higher rate than the earlier stages.”).
[Utilization as recited in the claim is taken inclusive of cache hit rate (see Michael [0029]).] 
It would have been obvious to modify Naineni to implement a filesystem migration comprising a self-0adampting live migration as taught by Michael.
The suggestion/motivation for doing so would have been for the benefit of optimal data migration operation (see Michael [0025]).
Therefore it would have been obvious to modify Naineni to further implement a file system migration comprising adjusting a speed of the copying as taught by . 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Naineni (US PG PUB No. 20090222453) in view of Michael (US PG PUB No. 20160170978) as applied to claim 27 above and further in view of Mashtizadeh (US PG PUB No. 20110066597).
As per claim 28, the method of claim 27, further comprising:
However, Naineni does not expressly disclose but in the same field of endeavor Mashtizadeh discloses 
disabling writes to the source filesystem (see Mashtizadeh FIG 3: 328); 
[The writes are disabled to the source filesystem by pausing execution.] 
performing a cutover from the source filesystem to the destination filesystem (see Mashtizadeh FIG 3: 332,336); and 
redirecting client devices attempting to access data from the source filesystem to the destination filesystem when the cutover has been performed (see Mashtizadeh FIG 3: 340).
It would have been obvious to modify Naineni to further implement a filesystem migration as taught by Mashtizadeh.
The suggestion/motivation for doing so would have bene for the benefit of a live migration (see Mashtizadeh [0021]).
Therefore it would have been obvious to modify Naineni to further implement a live migration as taught by Mashtizadeh for the benefit of non-disruptive filesystem migrations. 


RESPONSE TO REMRARKS2nd ARGUMENT: 
Dornemann teaches backing up and restoring a virtual machine (VM) on the block level. In paragraph 5 of the instant specification it is explained that block level-based solutions are not applicable to migration between filesystems because such solutions require the source and destination to have the same layout and size. In this regard, note that Dornemann is talking about block level restoration of a backup copy of itself, which is exactly the prior art distinguished from in paragraph 5 of the instant specification. As explained in the instant specification, and as recited in the claims, the warming of the cache is performed on the file level and not on the block level so that a migration can be performed between dissimilar machines, i.e., machines that have a different underlying size and or filesystem format.

For example, consider migrating between a Windows File Server filer containing 100TB of storage space in NTFS format to a caching gateway having 10TB of local storage space in an XFS filesystem format and 100TB of object storage space in the cloud, where the local disk space serves as a cache for the cloud storage space. Clearly, it is not possible to perform such a migration on a block level as there is no translation possible between the source and destination blocks. Consequently, such migration must be done at the level of files.

The Office notes the claims do not specify the source and destination filesystem vary in size or layout. Rather the background of the Specification states in part: 
[004]…[t]o this end, such existing solutions may include pre-fetching files that are likely to be accessed and storing the pre-fetched files in the cache of the destination filesystem. Specifically, existing solutions may include storing contents of the source filesystem’s cache to the destination filesystem’s cache…

The Office maintains the independent claims, particularly claims 1, 13 and 14, are broader than what Applicant presents in the remarks and do not appear to distinguish over the existing solutions as described, for example, in the background of the Specification. Specifically, pre-fetching the files as described in [004] necessarily entails identifying the files, where the identifying information may be taken as constituting a list as recited in the claims. Clarification is requested. 
2nd ARGUMENT: 
In addition, as noted above with regard to the rejections under 35 U.S.C. §102, Dornemann operates differently from the invention as claimed in claim 27 with regards to the elements of claim 27 that are similar those of claim 1. Since Michael is not cited as correcting the deficiencies of 

The Office notes the claims do not specify ‘utilization rate’ or ‘how full the cache is.’ Utilization as recited in the claims is taken to be sufficiently broad to encompass hit rate. The Office further notes Michael discloses setting the rate in relation to cache consumption (see Michael [0025]). 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137